Name: Commission Regulation (EC) No 315/96 of 21 February 1996 on detailed rules of application for aid for increasing cow's milk production in the French overseas departments and amending Regulation (EEC) No 1756/93
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  cooperation policy;  agricultural policy;  overseas countries and territories;  health
 Date Published: nan

 Avis juridique important|31996R0315Commission Regulation (EC) No 315/96 of 21 February 1996 on detailed rules of application for aid for increasing cow's milk production in the French overseas departments and amending Regulation (EEC) No 1756/93 Official Journal L 044 , 22/02/1996 P. 0012 - 0013COMMISSION REGULATION (EC) No 315/96 of 21 February 1996 on detailed rules of application for aid for increasing cow's milk production in the French overseas departments and amending Regulation (EEC) No 1756/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 9 thereof,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EC) No 150/95 (4), and in particular Article 6 (2) thereof,Whereas Article 6 (1) of Regulation (EEC) No 3763/91 provides that aid is to be granted to increase production of cow's milk in the French overseas departments within the limit of these territories' consumption requirements and a maximum of 20 000 tonnes per year; whereas aid is to be granted to producers and producer groups on quantities delivered to dairies; whereas it is necessary to specify certain rules of application for the measure and to supplement Commission Regulation (EEC) No 1756/93 (5), as last amended by Regulation (EC) No 693/95 (6), by specifying the agricultural conversion rate to be used; whereas no aid is to be granted on skimmed milk used as animal feed;Whereas the authorities managing the aid should be given the necessary powers to prevent its being deflected from its purpose of increasing cow's milk production within the limit of human consumption in the FOD;Whereas procedures must be introduced by the national authorities for verifying proper operation of the aid scheme; whereas periodic notification should be made to the Commission;Whereas Regulation (EC) No 2598/95 introducing the aid to increase cow's milk production came into force on 12 November 1995 and the rules for its application must take effect on the same date;Whereas the measures provided for by this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 For the purposes of this Regulation:(a) 'whole milk` shall be the product, unmodified in composition, given by milking one or more cows;(b) a 'dairy` shall be an undertaking or group purchasing milk or other milk products from the producer and treating, processing and/or selling these to one or more undertakings treating or processing milk or other milk products.Article 2 1. Aid shall be granted on written request by dairies undertaking to:(a) keep stock records showing at least the quantity delivered each month by each producer and the quantities of milk resold and/or of the various products of the dairy;(b) submit to all checks required by the Member State on stock record accuracy and product quality.2. Aid applications shall be made for quarterly throughputs to the competent authority no later than the last day of the month following the end of the quarter on a standard form specified by the competent authority on which at least the following information shall be given:- the quantity of milk delivered by each producer,- the quantities of milk resold or used in each product, including skimmed milk for animal feed,- the dairy's name and address,- the aid amount.Aid applications for throughput during the period 12 November to 31 December 1995 shall however be made at the same time as those for throughput in the first quarter of 1996.3. The aid shall be paid to the dairy, after a check on the accuracy of the information provided, no later than the last day of the second month following the end of the quarter concerned.4. The dairy shall transfer the entire aid amount to the benefiting producers or producer groups no later than the 15th day following that on which payment was made to it.Article 3 The French Republic shall notify to the Commission no later than 15 October each year the quantities on which aid was paid in the previous milk year.Article 4 1. The French Republic shall take all appropriate action, in particular by checks, to ensure that aid is actually paid to producers and producer groups and is not granted on skimmed milk for animal feed.2. Checks made under Article 2 (1) must be the subject of a report specifying;- date,- place,- findings.3. The competent authorities shall notify irregularity cases to the Commission within four weeks.Article 5 The following point 5 is added to Part A of the Annex to Regulation (EEC) No 1756/93:>TABLE>Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 12 November 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 356, 24. 12. 1991, p. 1.(2) OJ No L 267, 9. 11. 1995, p. 1.(3) OJ No L 387, 31. 12. 1992, p. 1.(4) OJ No L 22, 31. 1. 1995, p. 1.(5) OJ No L 161, 2. 7. 1993, p. 48.(6) OJ No L 71, 3. 3. 1995, p. 52.